  Case 9:19-mj-08366-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 6

AO 91(Rev.08/09) Cri
                   minalComplaint

                               U NITED STATES D ISTRICT F                                               Y                       D.C.
                                                         forthe
                                            SouthernDistrictofFlorida                                   Ak6 2 S 221S
               United StatesofAmerica                                                                ANGEL
                                                                                                    CLERKuAsE.Dl
                                                                                                              NOBLE.
                                                                                                               sr.cT
                                                                                                    S.D.oFFkâ.-W.RB.
                                                                    CaseNo. 19-8366-8ER
              Antonio Reshea Fells,Jr.

                                                           )

                                             CRIM INAL CO M PLAINT

        1,the complainantinthiscase,statethatthefollowing istrueto thebestofmy knowledgeandbelief.
Onoraboutthedatets)of               Auqust28,2019         inthecountyof                                 Palm Beach                inthe
  southern     Districtof            Flori
                                         da       ,thedefendantts)violated:
          CodeSection                                                    OffenseDescri
                                                                                     ption
Title 21,United States Code,            Possessionw i  th Intentto Distribute a Controlled substance,namelya m i  xture
Section841(a)(1)                        and substance containing a detectable am ountofcocaine base,com m only
                                        referred to as 'crack''cocaine,a Schedul  e 11controlled substance,in violation
                                        ofTitle21,Uni
                                                    tedStatesCode,Section841(a)(1).




        Thiscrim inalcomplaintisbased on thesefacts'
                                                   .
See Attached Affidavi
                    t




        W Continuedontheattachedsheet.

                                                                                      f        .--
                                                                                          Complainant'
                                                                                                     ssignature

                                                                            Joseph C.Verneer,IV,DEA SpecialAgent
                                                                                          Printed nameand title
                                                                                               7
Swornto beforem eand signed in my presence.
                                                                                                                   tv,K..
                                                                            .                                      .        -
                                                                                                            .. '

Date:g /z,/r                                                                               .       ''

                                                                  /'''                /
                                                                                               audge'
                                                                                                    ssignature

City and state:               W estPalm Beach,FL                                Bruce Reinhart,U.S.M agistrate Judge
                                                                                           Printednameand title
Case 9:19-mj-08366-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 6



                                          A FFID AV IT
                                              OF
                                      SPE CIA L A G ENT
                                  JO SEPH C.V ER N EE RS?IV
                        D R U G EN FO R C EM EN T A D M IN ISTR ATIO N
                       U NITE D STA TES D EPA RTM EN T O F JU STIC E

       1,Joseph C .V erneer,lV ,being duly sw orn,depose and state as follow s:

               Iam aSpecialAgent(SA)withtheDrugEnforcementAdministration(DEA)United
StatesDepartmentofJustiee(DOJ),eurrentlyassignedtotheM iamiFieldDivision,W estPalm Beaeh
District O ftk e,in W estPalm B each,Florida. A s such,1 am an investigative or law enforcem ent

officeroftheUnited Stateswithinthemeaning ofTitle 18,United StatesCode,Section 251047),in
that1am em pow ered by law to conductinvestigationsof,and to m akearrestsfor,offensesenum erated

in Title18,United StatesCode,Sedion2516(1)(e)andTitle21,United StatesCode.
              1have been a SA with the DEA since February 21,2016. Priorto my em ployment

w ith DEA ,Iserved as a FederalA irM arshalw ith the FederalA irM arshalService in the N ew Y ork

and M inm iField O ffice from M arch 2009 to February 2016.lam currently assigned to investigations

dealing with a11aspectsofimportation,manufacturing,and distribution ofillegaldrugs,to include,

butnotlim ited to,heroin,fentanyl,cocaine hydrochloride,and cocainebase,comm only referred to

as tscrack''cocaine.

              W hile em ployed w ith the D EA ,Ihave received ongoing training to include classesin

Basic Telecom m tm ication Exploitation,InternetTelecom m unication Exploitation and W ire and Oral

Telecom m tm ication lnterceptions. A s a SA w ith the D EA ,l have conducted investigations of,and

have been instnzcted in investigative techniques concerning the unlaw ful distribution of illegal

narcotics,possession w ith intentto distribute controlled substances,im portation ofillegalnarcotics,

use of com m unication facilities to conduct illegal narcotics transactions, m aintaining places for

purposes of m anufacturing,distributing or using controlled substances and conspiracies to com m it

theseoffenses,inviolationofTitle21,United StatesCodeSections841(a)(1),843(b),856,846,952,
Case 9:19-mj-08366-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 6



and 963,respectively. B ased upon this experience,and through the experience ofother agents and

detectives w ith num erous years of experience,1 have also becom e wellversed in the m ethodology

utilized in illegal narcotics trafticking, the specific type of language used by illegal narcotics

traffickers,and the unique pattem s em ployed by narcoticsorganizations. 1have also participated in

physicalsurveillances,electronic surveillances,and w ire surveillances. A dditionally,1have arrested

individuals for various drug violations and have spoken w ith a num ber of drug dealers,drug users,

and infonnants concerning the m ethods and practices of drug traffickers. A s a result of m y 1aw

enforcem ent experiences,and the experience of other agents and detectives 1 have worked with in

dealing w ith drug traffickers,lhave found thatthey rarely speak openly abouttheirillegalnarcotics

transactions. Instead,they use coded language to disguise theirconversations aboutillegalnarcotics

transactions and also com m unicate via textm essages.

                                     Purpose ofthis A ffidavit

              The infonnation in this affidavitispersonally known to m e,or has been provided to

m e by other law enforcem ent officers,either in person or through a review of their reports. The

lim ited purposeofthisaffidavitisto establish probable cause forthe arrestofA ntonio R esha FELLS,

Jr.for having com m itted the crim inal offense of Possession w ith Intentto D istribute a Controlled

Substance,nam ely a m ixture orsubstance containing a detectable am ountofcocainebase,com m only

refen'ed to as técrack''cocaine,a Schedule 11 controlled substance,in violation of Title 21,U nited

StatesCode,Section841(a)(1).Accordingly,thisaffidavitdoesnotsetfortheveryfactthatisknown
to m e,orotherofficers,regarding A ntonio Resha FELLS,Jr.

       A rrest ofA ntonio R esha FELL S.Jr.and Seizure ofC rack C ocaine on A uxust28.2019

       5.     D uring the w eek of A ugust 18,2019,a Palm Beach County Sheriff's O ffice agent

acting in an undercovercapacity (UC) conducted three controlled purchases ofheroin from an
unidentifiedblackmale(UM).Oneachofthethreecontrolledpurchases,theUC wasprovidedwith
Case 9:19-mj-08366-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 6



$100.00 in U.S.currency to completethepurchase.
              D uring oneofthe controlled purchases,nam ely on A ugust20,2019,atapproxim ately

12:30 p.m .,law enforcem entsurveillance units observed the U M m eetw ith the U C ata M obile gas

station located in Boynton Beach,w ithin the Southern D istrictofFlorida.A gents observed the U M

driving a 2014 w hite lnfinity bearing a Florida license plate w ith assigned num ber LYFF49

(TARGET VEHICLE).
              Thereafter,on A ugust28,2019,atapproxim ately 3:30 p.m .,the U C contacted theU M

againtopurchase$160.00 ofheroin and oxycodone.During thiscontact,theUM toldtheUC tom eet

him (UM )at400VillageBlvd.,locatedin W estPalm Beach,withintheSouthernDistrictofFlorida.
Thereafter,atapproxim ately 4:30 p.m .,surveillance units observed the TA R GET V EH ICLE enter

the parking lotwhere the U C w as parked.

        8.    A tthattim e,agents took custody of the driver,who w as later identified as A ntonio

Reshea FELLS,Jr.(FELLS). FELLS had approximately 6.5 gramsofcocaine base,commonly
referredtoasStcrack''cocaineandapproximately 10.1gramsofmarijuanainhispossession.FELLS
wasthe only occupantof,and w as driving,the TA RG ET V EH ICLE. B ased upon m y training and

experience,Iknow that6.5 grnm s ofûtcrack''cocaine is an am ountconsistentw ith distribution and

notpersonaluse. D uring the course ofhis arrest,FELLS spontaneously stated thathe knew thatthe

TA RGET V EH ICLE w as used previously to m eet w ith the UC for the purpose of distributing

narcotics, nam ely heroin. D uring this spontaneous statem ent, FELLS also stated, çûI sell crack
    *   5:
cocalne.

        9.    A soutlined above,the TA R GET V EHICLE had been previously used by the U M to

conduct the three controlled purchases of heroin. Each of the three prior controlled purchases of

heroinwerevideo recorded and clearly depicttheunidentifiedblack male(UM)notedaboveasthe
sellerofthe heroin,notFELLS. Based upon m y training and experience,lknow thatdrug traftickers
Case 9:19-mj-08366-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 6



often use runnersto com plete drug transactions. Based upon the totality ofthe investigation to date,

lbelieve thatFELLS m ay be a runner/distributor ofnarcotics for,orw ith,the U M noted above.

                                                        C onclusion

       l0. Therefore,based on the factsand infonnation setforth in thisaffidavit,1respectfully

subm itthatthere isprobable cause to believe thaton A ugust28,2019,A ntonio R esha FELLS,Jr.did

com m itthe crim inaloffense ofPossession w ith Intentto D istribute a Controlled Substance,nam ely

a m ixture or substance containing a detectable am ount of cocaine base,com m only referred to as

ûûcrack''cocaine,a Schedule 11 controlled substance,in violation of Title 21,United States Code,

Section841(a)(l).


                                                     FU RTHER Y OU R A FFIA N T SA ITH N A U GH T.


                                                     AV      Z f VWU
                                                    X JbsE H C.VERNEER IV
                                                     SPECIA L A GEN T
                                                     DRU G EN FOR CEM EN T A D M IN ISTR A TION



sworntoandsubyribedbeoremethisJf dayoraugust,aolg,atwestpalm seach,s-
                .
                                                                    lorida.
                                     ,
                                            r,rre
     vzu                         .          .z'
                                              M
        ;)                -. -
                        ..'
                                     ....
                    .

y             z'r
BRU CE REIN HA RT
UN ITED STA TES M A G ISTR ATE JU D G E
Case 9:19-mj-08366-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 6



                              UN ITED STA TES D ISTRICT COU RT
                              SO U TH ERN D ISTRICT OF FLORID A

                                    Case N o. 19-8366-8ER

 UN ITED STATES O F A M ER ICA

 VS.

 Antonio ResheaFells,Jr.,


            D efendant.


                                 C R IM IN A L C O V ER SH EET


       Did thism atteroriginate from a m atterpending in the U nited StatesA ttorney'sOfficeprior
       toAugust9,2013(M ag.JudgeAliciaValle)?                 Yes       X     No
       D id thism atteroriginate from a m atterpending in the N orthern Region ofthe United
       StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?
              Yes         X    No


                                             Respectfull subm itted,

                                             Altl A FA JA           OR S AN
                                             UN ED STA T         A TTO EY


                                      BY :
                                               NN E         C
                                             A S T               TA TES A TTO > EY
                                             Flo        o.171 0
                                             50 S.A u ralian enue,Suite 400
                                                stPal Bea ,FL 33401-6235
                                             T 1:(561) - 711
                                             Fa :(561 20-8777
                                             Jemu er.Nucci@ usdoi.cov
